DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito (Registration No. 70,437) on 16 February 2022.
The application has been amended as follows: 
7. (Currently amended) The amplification device according to claim 1,
wherein the first amplifying unit includes a first transistor,
wherein the input switch unit includes a second transistor, 
wherein the second amplifying unit includes a third transistor for linear amplification and a fourth transistor for switching amplification,
wherein the first input signal is connected to a gate of the first transistor, and the second input signal is connected to a gate of the second transistor,
wherein a source of the first transistor and a source of the second transistor are connected to ground,
wherein a drain of the first transistor is connected to a source of the third transistor for linear amplification, and
wherein a drain of the second transistor is connected to a source of the fourth transistor for switching amplification,
wherein a drain of the third transistor for linear amplification is connected to a drain of the [[third]] fourth transistor for switching amplification,
and the fourth transistor,
wherein with the first input 
i) a first predetermined voltage is applied to the gate of the first transistor, such that the first amplifying unit operates; and
ii) a low level voltage is applied to the gate of the second transistor, such that
the input switch unit stops the operation, and
wherein with the second input :
i) the low level voltage is applied to the gate of the first transistor, such that 
the first amplifying unit stops operation, and 
ii) the input switch unit operates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843